Title: To Alexander Hamilton from James Miller, 9 May 1800
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philada May 9th. 1800
          
          I have the honor of inclosing You a Copy of a letter & certain regulations transmitted to the late Secy at War  Jas. McHenry Esqr by the Quarter Master Genl. John Wilkins Jr Esqr.
          This plan has been thought proper for many reasons. accounts have been partially allowed ever since there was any Army but there have still been objections made on account of no regular system being established by the Qr Mr Gl. or Secy at War—I spoke to Mr McHenry yesterday about this business & he mentioned to me that he would (if he possibly could find time) write you on the Subject—I take the liberty of anticipating this business by writing you myself & requesting if you think the plan a proper one to make your communication to him in order that he may transmit the regulations to myself &  the — Accountants Dpt—that the difficulties wh. now  exist in accounts of the Road may be removed—I have the honor to be with the highest respect Your most Hl  S—
          
            Jas. Miller
            Agt Qr Mr Gl
          
          Major Genl Hamilton—
        